OPINION OF THE COURT
Nathaniel T. Helman, J.
Application by the State pursuant to article 26-A of the General Business Law for a preliminary injunction restraining defendants from engaging in the promotion and sale of interests in theatrical productions is granted. It is clearly shown that defendants have sold such interests without issuing certified statements in violation of subdivision 2 of section 399-c of the General Business Law; and have failed to use a prospectus or offering circular as required by subdivision (3) of section 399-c of the statute and therefore that the State by the Attorney-General is entitled to the injunction sought. (General Business Law, § 399-g.) Laches is not available as a defense as the prosecution is in the public interest. (Grossman v Commercial Capital Corp., 59 AD2d 850.)